DETAILED ACTION
1.	This action is responsive to the communications filed on 01/21/2022.
2.	Claims 1-15 are pending in this application.
3.	Claims 1, 11, have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 10, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulasekaran et al. (US 2015/0033257) in view of Takei et al. (US 2018/0181977).
Regarding claim 1, Kulasekaran disclosed:
A program production method, comprising: 
acquiring at least one medium (Paragraph 27, scheduler module selects a group of advertising content (i.e., medium) that has been uploaded (i.e., acquired) to a storage module based on a type of advertising content, country, and/or region the advertising content is to be shown); 
generating at least one playlist (Paragraph 26, play list) according to the at least one medium, each of the at least one playlist being associated with the at least one medium (Paragraph 26, creating a play list of advertising content for delivering to an interactive device. Factors used to create the play list include…type of content. Paragraph 27, selecting a group of advertising content based on a type of advertising content, country, and region the advertising content is to be shown. The scheduler module then arranges the advertising content into a play list); 
generating at least one program according to the at least one playlist (Paragraph 26, the play list is created to individualize content for particular countries, regions, or localities. Paragraph 27, arranging advertising content into a play list by assigning advertising content to time slots (i.e., program).
While Kulasekaran disclosed a play region (Paragraph 26), Kulasekaran did not explicitly disclose each of the at least one program comprising a play region and the play region corresponding to the at least one playlist; scheduling the play region; and wherein a position parameter and a size parameter of each of the at least one play region are set according to a size of a screen of a display device playing the program.
However, in an analogous art, Takei disclosed these limitations. Specifically, Takei disclosed generating at least one program according to the at least one playlist, each of the at least one program comprising a play region and the play region corresponding to the at least one playlist (Paragraph 142, the watching setting information includes information related to an output format of the advertisement and a setting on time when the advertisement is provided (i.e., program). This includes an advertisement type (movie, image, audio), display size, display position (i.e., play region) and whether the advertisement is a single advertisement or advertisements watched in series (i.e., playlist));
scheduling the play region (Paragraph 142, setting the time when the advertisement is provided along with the display position); and
wherein a position parameter and a size parameter of each of the at least one play region are set according to a size of a screen of a display device playing the program (Paragraph 306, the display size and position setting section enables a combination of a type of display size and display mode to be selected. For example, large/medium/small which are sizes of the advertisement relative to the display size of the touch panel of the user terminal (i.e., display device playing the program), are prepared for the display size. Preferably, a popup format with an individual screen popup displayed on the screen, a banner format displayed at the edge of the screen, and the like are set for the display mode (i.e., all position parameters)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Kulasekaran with Takei because the references involve displaying advertisements, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the play region with position and size parameters of Takei with the teachings of Kulasekaran in order to incentivize users to watch advertisements (Takei, Paragraph 81), thereby increasing the effectiveness of the advertisements. 
Regarding claims 11, 14, 15, the claims are substantially similar to claim 1. Claims 11, 14, recite a processor coupled with memory (Kulasekaran, Paragraph 35, processor. Paragraph 47, memory). Claim 15 recites a non-transitory computer readable medium (Kulasekaran, Paragraph 45, broadcast medium). Therefore, the claims are rejected under the same rationale. 
	Regarding claim 2, the limitations of claim 1 have been addressed. Kulasekaran and Takei disclosed:
	wherein each of the at least one medium comprises a picture, a video, a streaming medium, a Really Simple Syndication (RSS) medium, a web link or a document (Kulasekaran, Paragraph 24, examples of advertising content include video, audio, text, and other multimedia content).
Regarding claims 4, 13, the limitations of claims 1, 11, have been addressed. Kulasekaran and Takei disclosed:
	wherein generating the at least one playlist according to the at least one medium, each of the at least one playlist being associated with at least one medium comprises: adding the at least one playlist in response to a first button operation on a playlist list interface, and displaying a playlist attribute setting interface (Kulasekaran, Paragraph 27, scheduler module selects a group of advertising content that has been uploaded to a storage module based on a type of advertising content, country, or region the advertising content is to be shown. Scheduler module then arranges advertising content into a play list by assigning advertising content to time slots. Paragraph 42, slot request module provides an interface (i.e., playlist attribute setting interface) to accept a request from an advertiser for a time slot for playing the submitted advertising content); and 
selecting the at least one medium in response to a second button operation on a medium option edition page of the playlist attribute setting interface to associate each of the at least one playlist with the at least one medium (Kulasekaran, Paragraph 42, allowing the advertiser to select a range of time that the advertisement is to be played (i.e., medium option edition page). Once that is set, the advertisement is included in the playlist).
Regarding claim 10, the limitations of claim 1 have been addressed. Kulasekaran and Takei disclosed:
further comprising: providing a medium to be added (Kulasekaran, Paragraph 27, scheduler module selects a group of advertising content (i.e., medium) that has been uploaded (i.e., provided) to a storage module based on a type of advertising content, country, and/or region the advertising content is to be shown); 
selecting a target playlist in the at least one playlist on a playlist list interface, and displaying a playlist attribute setting interface in response to a first button operation on the playlist list interface (Kulasekaran, Paragraph 26, creating a play list of advertising content for delivering to an interactive device. Factors used to create the play list include…type of content. Paragraph 27, selecting a group of advertising content based on a type of advertising content, country, and region the advertising content is to be shown. The scheduler module then arranges the advertising content into a play list); and 
selecting the medium to be added in response to a second button operation on the medium option edition page of the playlist attribute setting interface to associate the medium to be added with the target playlist (Kulasekaran, Paragraph 27, selecting a group of advertising content based on a type of advertising content, country, and region the advertising content is to be shown).


Claims 3, 5, 9, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Kulasekaran et al. (US 2015/0033257) and Takei et al. (US 2018/0181977) in view of Dye et al. (US 2009/0313113).
Regarding claims 3, 12, the limitations of claims 1, 11, have been addressed.  Kulasekaran and Takei disclosed:
setting a valid date of the at least one medium in response to an input operation on a basic information page (Kulasekaran, Paragraph 42, advertising interface includes a slot request module. Advertiser can select from a range of time that the advertisement may be played such as within a day, a period of a day, or a specific time).
Kulasekaran and Takei did not explicitly disclose wherein acquiring the at least one medium comprises: adding the at least one medium to a medium list interface in response to a first button operation on the medium list interface; selecting the at least one medium, and displaying a medium attribute setting interface in response to a second button operation on the medium list interface; and setting a valid date of the at least one medium in response to an input operation on a basic information page of the medium attribute setting interface.
However, in an analogous art, Dye disclosed wherein acquiring the at least one medium comprises: adding the at least one medium to a medium list interface in response to a first button operation on the medium list interface (Paragraph 25, preferred advertiser’s single page dashboard (i.e., interface) for ad creation and publication. The image in text items area contains uploaded images or text to be published to various Internet access points. The dashboard interface allows users to select one or more images (i.e., adding the at least one medium) and text items into one or more ad campaigns and position one or more profiles into one or more groups of geographically located Internet access points); 
selecting the at least one medium, and displaying a medium attribute setting interface in response to a second button operation on the medium list interface (Paragraph 25, selecting one or more images and text items into one or more ad campaigns. Dragging and dropping the images and text onto a subscriptions profile area (i.e., medium attribute setting interface)); and 
setting a valid date of the at least one medium in response to an input operation on a basic information page of the medium attribute setting interface (Paragraph 31, indicating a total number of days the particular item image will be run derived from the ad profile. For example, ‘run for 30 days on weekends only’ is specified).
	One of ordinary skill in the art would have been motivated to combine the teachings of Kulasekaran and Takei with Dye because the references involve creating targeted ads, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the medium list and attribute setting interfaces of Dye with the teachings of Kulasekaran and Takei in order to greatly enhance the reach of advertising and communication effectiveness (Dye, Paragraph 4).
	Regarding claim 5, the limitations of claim 4 have been addressed. Kulasekaran and Takei did not explicitly disclose:
	after selecting the at least one medium in response to the second button operation on the medium option edition page of the playlist attribute setting interface to associate each of the at least one playlist with the at least one medium, further comprising: selecting a target medium on the medium option edition page, and displaying a medium play attribute setting interface in a modal dialogue box form in response to a third button operation on the medium option edition page; and setting a play plan for the at least one medium in response to a selection operation on a play plan setting page of the medium play attribute setting interface, the play plan setting page comprising a valid from date setting, a valid to date setting, a valid time range setting and a valid week setting. 
	However, in an analogous art, Dye disclosed after selecting the at least one medium in response to the second button operation on the medium option edition page of the playlist attribute setting interface to associate each of the at least one playlist with the at least one medium, further comprising: selecting a target medium on the medium option edition page, and displaying a medium play attribute setting interface in a modal dialogue box form in response to a third button operation on the medium option edition page (Paragraph 25, Figure 1, showing selection of image or text items. Then displaying the subscription profiles area (i.e., medium play attribute setting interface) so that the user can select what profile to add the image or text items to); and 
setting a play plan for the at least one medium in response to a selection operation on a play plan setting page of the medium play attribute setting interface, the play plan setting page comprising a valid from date setting, a valid to date setting, a valid time range setting and a valid week setting (Paragraph 31, indicating a total number of days the particular item image will be run derived from the ad profile. The runtime is defined as the publication time period for a single advertising campaign. For example, ‘run for 30 days on weekends only’ is specified).
One of ordinary skill in the art would have been motivated to combine the teachings of Kulasekaran and Takei with Dye because the references involve creating targeted ads, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the play plan of Dye with the teachings of Kulasekaran and Takei in order to greatly enhance the reach of advertising and communication effectiveness (Dye, Paragraph 4).
Regarding claim 9, the limitations of claim 1 have been addressed, Kulasekaran and Takei disclosed:
further comprising: selecting a target playlist in the at least one playlist on a playlist list interface, and displaying a playlist attribute setting interface in response to a first button operation on the playlist list interface (Paragraph 27, scheduler module selects a group of advertising content (i.e., target playlist) and then arranges the advertising content into a play list by assigning time slots to the advertisements. Paragraph 42, slot request module provides an interface (i.e., playlist attribute setting interface) to accept a request from an advertiser for a time slot for playing the submitted advertising content); and 
selecting a target medium in the at least one medium on a medium option edition page of the playlist attribute setting interface (Paragraph 27, selecting a group of advertising content).
Kulasekaran and Takei did not explicitly disclose deleting the target medium in 4PN132083response to a second button operation on the medium option edition page.
However, in an analogous art, Dye disclosed deleting the target medium in 4PN132083response to a second button operation on the medium option edition page (Paragraph 29, profile groups are deleted from the various groupings or Internet access point locations).
One of ordinary skill in the art would have been motivated to combine the teachings of Kulasekaran and Takei with Dye because the references involve creating targeted ads, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deleting the target medium of Dye with the teachings of Kulasekaran and Takei in order to greatly enhance the reach of advertising and communication effectiveness (Dye, Paragraph 4).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kulasekaran et al. (US 2015/0033257) and Takei et al. (US 2018/0181977) in view of Rosenberg et al. (US 2011/0078726).
Regarding claim 6, the limitations of claim 1 have been addressed. Kulasekaran and Takei did not explicitly disclose:
wherein generating the at least one program according to the at least one playlist, each of the at least one program comprising the play region comprises: adding the at least one program to a program list interface in response to a first button operation on the program list interface, and displaying a layout type setting interface in the modal dialogue box form; setting a layout type of each of the at least one program in response to a second button operation on the layout type setting interface to generate the play region, and displaying a program attribute setting interface of each of the at least one program; and setting at least one of a screen size parameter for playing the at least one program and a position parameter and size parameter of the play region in response to a first input operation on a layout page of the program attribute setting interface.
However, in an analogous art, Rosenberg disclosed wherein generating the at least one program according to the at least one playlist, each of the at least one program comprising the play region comprises: adding the at least one program to a program list interface in response to a first button operation on the program list interface, and displaying a layout type setting interface in the modal dialogue box form (Paragraph 50, advertising data store stores advertising content for display. Paragraph 51, stylistic specifications for new advertisements, such as layout and formatting information. Data store includes a list of related advertisements and links the related advertisements together. Paragraph 52, data store includes templates of different shapes, sizes, color schemes, fonts, or other styles for different advertisement display regions); 
setting a layout type of each of the at least one program in response to a second button operation on the layout type setting interface to generate the play region, and displaying a program attribute setting interface of each of the at least one program (Paragraph 62, target ad display region index links advertisement to a particular advertisement display region of a media guidance display screen, such that the advertisement is displayed in the target advertisement display region each time the user accesses the display screen containing the display region. For example, the advertisement may be linked to a target display region that is on the top, bottom, side, middle, or any other location on the screen. Paragraph 66, ad display properties provide the display characteristics of an advertisement, such as dimensions, orientation, sizing constraints, format, or other display characteristics); and 
setting at least one of a screen size parameter for playing the at least one program and a position parameter and size parameter of the play region in response to a first input operation on a layout page of the program attribute setting interface (Paragraph 66, ad display properties provide the display characteristics of an advertisement, such as dimensions, orientation, sizing constraints, format, or other display characteristics).
One of ordinary skill in the art would have been motivated to combine the teachings of Kulasekaran and Takei with Rosenberg because the references involve creating targeted ads, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the layout settings of Rosenberg with the teachings of Kulasekaran and Takei in order to allow users to efficiently navigate through media selections and identify media content that they may desire (Rosenberg, Paragraph 22).
Regarding claim 7, the limitations of claim 6 have been addressed. Kulasekaran, Takei, and Rosenberg disclosed:
wherein scheduling the play region comprises: displaying a program setting page in response to an operation on the program attribute setting interface, the program setting page comprising a play region selection interface and a schedule timetable interface (Kulasekaran, Paragraph 26, the play list is created to individualize content for particular countries, regions, or localities (i.e., play region). Paragraph 27, arranging advertising content into a play list by assigning advertising content to time slots (i.e., schedule timetable), the play region selection interface comprising a graphic region corresponding to the play region (Rosenberg, Paragraph 62, target ad display region index links advertisement to a particular advertisement display region of a media guidance display screen, such that the advertisement is displayed in the target advertisement display region each time the user accesses the display screen containing the display region. For example, the advertisement may be linked to a target display region that is on the top, bottom, side, middle, or any other location on the screen); 
3PN132083selecting a target graphic region corresponding to a target play region in the play region, and displaying a first schedule panel on the schedule timetable interface (Rosenberg, Paragraph 104, data associated with the advertisement generation process (e.g., layout, display dimensions) and data associated with the advertisement display (e.g., display location (i.e. region), display time (i.e., schedule)) is collected); 
displaying a schedule setting interface in the modal dialogue box form on the first schedule panel in response to a third button operation on the schedule timetable interface (Rosenberg, Paragraph 104, collecting the display time of an advertisement); and 
adding a target playlist in the at least one playlist in response to a selection operation on a playlist list page of the schedule setting interface, the playlist list page comprising at least one of a playlist name, a playlist duration, a medium thumbnail and a medium number (Rosenberg, Paragraph 50 data store stores identifiers to advertising content…such as URLs to advertisements (i.e., playlist name)).
For motivation, please refer to claim 6. 
Regarding claim 8, the limitations of claim 7 have been addressed. Kulasekaran, Takei, and Rosenberg disclosed:
after adding the target playlist in the at least one playlist in response to the selection operation on the playlist list page of the schedule setting interface, further comprising: generating a schedule graph corresponding to the target playlist on the first schedule panel (Rosenberg, Paragraph 104, collecting the display time of an advertisement. Figure 1, showing a media guide (i.e., schedule graph) with the advertisements listed); 
selecting the schedule graph and displaying a play plan setting page of the schedule setting interface in response to a fourth button operation on the first schedule panel (Rosenberg, Paragraph 32, selecting an advertisement within the display screen in order to provide further information about the advertisement. Paragraph 82, monitoring data such as which advertisement a user selects and when a user selects the advertisement (i.e., play plan)); and 
setting a play plan corresponding to the first schedule in response to a second input operation on the play plan setting page of the schedule setting interface, the play plan setting page comprising a play starting time setting, a play ending time setting and a repetition manner setting and the repetition manner setting comprising part or all of options of no repetition, yearly repetition, monthly repetition, weekly repetition and daily repetition (Rosenberg, Paragraph 104, collecting the display time and display location of the advertisement. The collected data includes all the data necessary to recreate the advertisement at another time (i.e., repetition)).
For motivation, please refer to claim 6. 

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451